While we are of the opinion that the first, second and fourth causes of action are insufficient, as defendant moved by a general notice of motion to dismiss the complaint in its entirety, the sufficiency of the third cause of action justified the denial of the motion. (Eidlitz v. Fishbach & Moore, Inc., 239 App. Div. 483; White v. Slayback, 190 id. 108.) Order affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order herein. Lazansky, P. J., Young, Carswell, Tompkins and Johnston, JJ., concur.